Supreme Court
OF
Nevapa

(O) 14074 oie

IN THE SUPREME COURT OF THE STATE OF NEVADA

PHYLLIS HARPER, | No. 84789
Petitioner,

vs. mt FP
THE STATE OF NEVADA Fe iL iE CG

AUG 10 2022

DEPARTMENT OF MOTOR VEHICLES,
Respondent. |

 

ORDER DENYING PETITION

This original pro se petition for extraordinary relief seeks
review of the Nevada Department of Motor Vehicles’ denial of petitioner's
request for an evidentiary hearing regarding reinstatement of her license.

Having reviewed the petition, we conclude that our
extraordinary intervention is not warranted. Petitioner has failed to
include with her petition necessary documentation supporting her request
for relief. NRAP 21(a)(4) (petitioner must provide all documents essential
to understand the matters set forth in the petition); NRAP 21(c) (petitions
for extraordinary writs shall to the extent practicable conform to NRAP
21(a)}. Accordingly, we

ORDER the petition DENIED.

    

Parraguirre

Mes baal, iJ. Adorned J.

Hardesty Stiglich

22-258

 

 

 
SupREME Court
OF
Nevapa

(OV Nata ai

cc:

Phyllis Harper
Attorney General/Carson City